DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 and 8 recite the limitation, “derivatives” in reference to a composition comprising a polyol or polyol derivative thereof. Applicant has not described the claimed genus of "derivatives" in a manner that would indicate they were in possession of the full scope of this genus, or even to describe what this genus is comprised of. 
 Regarding the requirement for adequate written description of chemical entities, Applicant's attention is directed to the MPEP §2163. In particular, Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, "not a mere wish or plain for obtaining the claimed chemical invention." Eli Lilly, 119 F.3d at 1566. The Federal Circuit has adopted the standard set forth in the Patent and Trademark Office ("PTO") Guidelines for Examination of Patent Applications under the 35 U.S.C. 112.1 "Written Description" Requirement ("Guidelines"), 66 Fed. Reg. 1099 (Jan. 5, 2001), which state that the written description requirement can be met by "showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics," including, inter aria, "functional characteristics when coupled with a known or disclosed correlation between function and structure..." Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 316, 1324-25 (Fed. Cir. 2002) (quoting Guidelines, 66 Fed. Reg. at 1106 (emphasis added)). Moreover, although Eli Lilly and Enzo were decided within the factual context of DNA sequences, this does not preclude extending the reasoning of those cases to chemical structures in general. Univ. of Rochester v. G.D. Searle & Co., 249 Supp. 2d 216, 225 (W.D.N.Y. 2003).
In the instant case, the claims are drawn to a composition comprising a polyol or polyol derivative .  The instant specification recites the polyol or a derivative thereof may be one or more selected from the group consisting of butylene glycol,10 glycerin, propylene glycol, dipropylene glycol, propanediol, hexanediol, and a mixture thereof” and “the polyol or a derivative thereof is one or more selected from the group consisting of glycerin, a monohydric or dihydric alcohol and a mixture thereof.”
 Applicants describe an insufficient amount of derivatives in the specification..  No derivatives are described in such a way as to allow one skilled in the art to ascertain that Applicant is in possession of the entire scope of the claimed genus. Applicants have not described this genus in a manner that would allow one skilled in the art to immediately envisage the compounds contemplated for use. As such, the claims lack adequate written description for the myriad of compounds embraced by the claimed "derivatives”.  
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “one or more oils” and then recites “the oil.”  
The use of the phrase “the oil” renders the claim indefinite as its unclear if the claim is referring to one oil, one or more oils or all oils present.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5, 7-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simonnet (US 6,541,018), Quemin (US 6,902,737), JPH07177858 and KR20090073368. Both Simonnet and Quemin are cited on the 4/8/2021 IDS.
Simonnet teaches a nanoemulsion comprising an oily phase dispersed in an aqueous phase (i.e. containing water); and at least one glycerol fatty ester surfactant, wherein the oily phase includes oil globules having a number-average size of less than 100nm, preferably from 40-60nm (reading on instant claim 10).  Working examples 1-2 show emulsions having globules the size of 50nm and 52nm respectively (thus the particle sizes distributed within the emulsion overlap with the claimed size).  The emulsion formed has good transparency and good cosmetic properties (Abs and Col. 3, lines 5-10).  
While the art doesn’t specifically teach average particle size, The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the exact same ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise. 
Regarding claim 1 and 3: Simonnet teaches that a preferred surfactant includes polyglyceryl-10 stearate and this can be used in amounts ranging from 0.2-15%, preferably 1-8% (Col. 3, lines 30-44).
Regarding claim 1: Simonnet teaches that the nanoemulsion contains an oily phase ranging from 2-40% by weight with respect to the weight of the nanoemulsion as a whole, and the proportion of oils having a molecular weight greater than 400 used represents at least 40%. The oily phase can also have oils with molecular weights of less than 400, these include volatile silicone oils (Col. 3, lines 50-67 to Col. 4, lines 1-15). 
Regarding claim 5: Simonnet teaches that suitable oils for use in the oil phase include isopropyl myristate (Col. 3, ln. 66-67).
Regarding claim 7-8: Simonnet further teaches that glycols, such as glycerin (selected from a finite number of options) can be added in amounts ranging from 5-15% (Col. 6, lines 10-30 and Working examples 1-2).
Regarding claim 2: Regarding the limitation “the composition does not include a thickening agent,” it is noted that while Simonnet teaches that gelling agents can be optionally added, all the working examples of Simonnet are free of thickening agents, thus it would have been obvious to formulate a composition to be free of thickening agents.
Simonnet teaches the emulsions to be made by mixing an aqueous phase and an oil phase with stirring at a temperature ranging from 10 to 80°C. to form a mixture and homogenizing the mixture at a pressure ranging from 6x107 Pa to 18x107 Pa (equivalent to 600-1800 Bar), which overlaps with the pressure range recited by instant claim 11.  Simonnet further teaches the water phase to comprise the polyol and the emulsifier/surfactant to be in the oil phase, see working examples. While the Simonnet doesn’t specifically teach mixing water with a polyol and separately mixing the oil and emulsifier together, Simonnet teaches the water phase to comprise both water and a polyol and the oil phase to comprise oils and surfactants,  therefore the water and polyol and the oil and emulsifier would have necessarily been mixed together to form the aqueous phase and the oil phase.  
As discussed above, Simonnet makes obvious the claimed steps 1-3, however, Simonnet does not teach the high pressure emulsification to be performed two times or more.
JP’858 teaches a method of producing an O/W emulsion and teaches the emulsion to be made by high-pressure emulsification.  JP’858 teaches the high-pressure emulsification to be performed multiple times for the purpose of forming oil droplets having a more uniform particle size.
KR’368 teaches nanoemulsions having a stable and uniform particle size distribution which maximizes the quality homogeneity of each lot.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Simonnet with those of JP’858 and KR’368.  One of skill in the art would have been motivated to perform the high-pressure emulsification steps of Simonnet multiple times (reading on two or more) as JP’858 teaches that doing so provides oil droplets having a more uniform particle size and one of skill in the art would have also been motivated to ensure a narrow particle size distribution within the range of Simonnet taught above as KR’369 teaches that uniform particle size distribution allows for maximizing the quality homogeneity in each lot.  One of skill in the art would have a reasonable expectation of success as all reference discuss making emulsions (nanoemulsion or emulsions made using high-pressure emulsification).
While Simonnet teaches transparent emulsions, possibly having a bluish appearance and teaches that their transparency is measured by a transmittance coefficient at 600 nm ranging preferably from 10 to 90% or else by a turbidity ranging from 60 to 600 NTU and more preferably from 70 to 300 NTU, which turbidity is measured with a Hach Model 2100P portable turbidimeter, Simonnet doesn’t specifically teach the translucency of the composition ((Abs and Col. 2, lines 65-67 to Col. 3, lines 1-5).
Quemin discloses translucent nanoemulsions which comprise an oily phase dispersed in an aqueous phase, having oil globules with a number-average size less than 100 nm, preferably 50-90nm (Abs and Col. 2, lines 40-45).  Quemin also discloses that the small size of the globules gives them cosmetically advantageous properties that distinguish them from standard emulsions: they are translucent, or even transparent, and have a novel texture. They can also convey active agents more efficiently (Col. 1, lines 25-30).
Quemin teaches that the nanoemulsions generally have a translucent to transparent appearance and possibly a faint coloration, for example a faint pinkish or bluish coloration. They generally have a turbidity ranging from 60 to 600 NTU, measured using a Hach portable turbidimeter Model 2100P (Col. 2, lines 35-45).  The transparency of the emulsion were measured by a coefficient of transmittance at 600nm ranging from 10% to 90%, or by a turbidity ranging from 60 to 600 NTU, the turbidity being measured using a Hach portable turbidimeter-Model 2100P (Col. 7, lines 35-40).
Quemin measures translucency and transparency in the same manners as Simonnet measure transparency and both references teach the same parameters of turbidity and transmittance coefficient, thus the compositions of Simonnet are also considered to be translucent to transparent in appearance, thus overlapping with the claimed “translucent or semi-translucent.”

Claim(s) 1-3, 4, 5, 7-8, 9 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simonnet (US 6,541,018), Quemin (US 6,902,737), JPH07177858 and KR20090073368, as applied to claims 1-3, 5, 7-8 and 10-11 above, and further in view of Park (US 2013/0011454). Park is cited on the 4/8/2021 IDS.
Simonnet makes obvious the limitations of claims 1-3, 5, 7-8 and 10-11 above, however, Simonnet fails to teach the viscosity of the emulsion to be between 0-5000cps.
Park teaches O/W type nanoemulsions containing a PEG-ester based emulsifier, an oil containing silicone oils and a water component containing a polyol, such as glycerin.  The nanoemulsions are taught to have an average particle size of 10-500nm (Abs and Park – claims 1-3).  
Park teaches the nanoemulsiosn to be low-viscosity and teaches that when the emulsion particle size of a dispersed phase is lowered to a nano-scale, it is possible to improve the emulsion stability significantly in terms of kinetics through the Brownian movement among the particles, and to produce a low-viscosity emulsion having a high inner phase content. As a result, it is possible to provide a cosmetic agent having various feelings of use and to deliver active ingredients effectively to skin by virtue of such a small particle size [0004]. Low-viscosity emulsions are taught to be those with a viscosity ranging from 0-4000cps [0016].
In view of the teaching of Park, a person of skill in the art would have recognized that nanoemulsions are known to be formulated with a viscosity ranging from 0-4000cps and it would have been obvious to formulate the composition made obvious above to have a viscosity within this range as its prima facie obvious for a person of skill in the art to pursue the known options within his or her own technical grasp to achieve the predictable result of formulation a nanoemulsion for cosmetics.  One of skill in the art would have a reasonable expectation of success as both Simonnet and Quemin teaches nanoemulsions with overlapping particle sizes, which comprise surfactants and oils such as silicone oils and polyols agents.
Regarding claim 4: Park teaches that suitable silicone oils for the oily phase of the nanoemulsion include dimethicone.  In view of these teachings, one of skill in the art would recognized that dimethicone could be used as the silicone oil in the nanoemulsion of Simonnet with a reasonable expectation of success as its prima facie obvious for a person of skill in the art to pursue the known options within his or her own technical grasp to achieve the predictable result of formulation a nanoemulsion comprising silicone oils.

Claim(s) 1-3, 5, 6, 7-8, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simonnet (US 6,541,018), Quemin (US 6,902,737), JPH07177858 and KR20090073368, as applied to claims 1-3, 5, 7-8 and 10-11 above, and further in view of Deckner (US 2005/0031568).
Simonnet makes obvious the limitations of claims 1-3, 5, 7-8 and 10-11 above, however, Simonnet fails to teach the oil phase to comprise a hydrocarbon-based oil, such as those recited by instant claim 6.
Deckner teaches O/W emulsions, such as cosmetics, and teaches that oil phase can comprise silicones, hydrocarbons, etc.  Solid materials that can be included in the oil phase includes waxes, these can be natural or synthetic and include microcrystalline wax and ceresin among others [0019-0020].
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Simonnet with those of Deckner.  One of skill in the art would have been motivated to add a wax such as microcrystalline wax and/or ceresin to the oil phase of Simonnet, as these are hydrocarbons commonly known to be used in cosmetics when forming emulsions and its prima facie obvious to combine prior art elements according to known methods to yield predictable results.  One of skill in the art would have a reasonable expectation of success as Simonnet teaches that the oily phase can comprise waxes (Col. 4, ln. 5).

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613